DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to amendment filed on 10/14/2022, where claims 1-8 are amended; claim 9 is canceled; claim 10 is added; and claims 1-8 and 10 are currently pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed on 10/14/2022, with respect to claims 1, 3, and 9 previously invoked 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ), sixth paragraph, have been fully considered and are persuasive in view of the amendment.  As such, claims 1 and 3 are no longer interpreted under 35 U.S.C. § 112(f).

Applicant’s arguments, see pg. 6, with respect to previous rejection of claim 9 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive in view of the amendment.  As such, the rejection has been withdrawn.

Applicant’s arguments, see pg. 7-9, with respect to previous rejection of claims 1, 7 and 8 under 35 U.S.C. § 103, have been fully considered.  Applicant argued that Schmidt in view of Borom do not teach every limitation as currently amended.  The arguments are persuasive in view of the amendment.  As such, the instant claims are currently rejected under new grounds in view of the amendment.

Applicant’s arguments, see pg. 10, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claim is now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 7, and 8 are rejected to because of the following: each of the claims recites “the inventory information of the clothing items associated with”.  However, each recitation is the first instance of such element; therefore, it is unclear which previously appeared element it is intended to refer to.  As such, render the claims indefinite.
Claims 2-6 and 10 are rejected to as having the same deficiencies as the claim they depend from.

Claims 3 and 4 are rejected to because of the following: claim 3 recites the element “the registration unit”.  However, the recitation is the first instance of such element; therefore, it is unclear which previously appeared element it is intended to refer to.  As such, renders the claim indefinite.
Claim 4 is rejected to as having the same deficiencies as the claim it depends from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., (US 20160371606 A1) (hereinafter Schmidt) in view of Adel, (US 20160284014) (hereinafter), and Borom et al., (US 20150206227 A1) (hereinafter Borom).

Referring to claim 1, Schmidt teaches an information processing device comprising:
at least one processor (processor 1510, ¶ [0099], fig. 15); and
at least one memory comprising instructions (memory 1520, ¶ [0099], fig. 15) configured to, when executed by the at least one processor: 
receive designation of a plurality of…items by a user (“The user can select items in the online store and save a list of the items in the virtual shopping cart 145”, ¶ [0031]); and 
display…a floor map on which icons (indicators 506, ¶ [0051], fig. 5) indicating pieces of positional information of at least two or more items of the plurality of items are displayed in an identifiable manner (“provide a map to the items on an in-store shopping list. FIG. 5 illustrates…a graphical user interface that displays items from an in-store shopping list on a map…The item location indicators 506 identify the locations of the specific items on the shopping list”, ¶ [0051], fig. 5), 
wherein the icons and the items in shopping list are displayed in such a way that the correspondence between them can be identified on a screen (“The item location indicators 506 identify the locations of the specific items on the shopping list”, ¶ [0051], fig. 5.  Examiner notes, the shopping list contains items numbered 1 to 7, and there is a corresponding number, i.e., 1 to 7, displayed in each of the item location indicators 506 as shown in figure 5.)
Schmidt teaches the above limitations, and also that the physical stores to be used with the disclosed system can be multiple unrelated stores that participate in the integrated shopping experience, e.g., grocery store and appliance store (¶ [0032], [0085], [0090], figs. 3-5 and 12-14).  However, Schmidt does not explicitly teach that the items are clothing items and display on the screen the inventory information of the clothing items associated with variations of color information and size information.
Adel teaches clothing items as products (“Implementations described herein may assist a user to locate and/or purchase a product without assistance from a worker…the user device may locate the tag device and/or the selected product, may guide the user to the selected product”, ¶ [0009].  “the product may be goods offered for sale by a retail store, a mall kiosk, a grocery store, or the like…or goods unrelated to user device 210, such as clothing”, ¶ [0039]) and display on the screen the inventory information of the clothing items associated with variations of color information and size information (The shopping tool includes information of products including size, e.g., “Medium”, and colors, e.g., “Dark Blue” and “Light Blue”).
Schmidt and Adel are analogous art to the claimed invention because they are concerning with shopping user interface (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Schmidt and Adel before them to substitute the clothing product as taught by Adel for generic products of Schmidt.  Because both Schmidt and Adel teach shopping user interfaces that direct user to the product location in a physical store, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of in store navigation technology.  The motivation to substitute would have been to increase adoption of the user interface by providing a wider range of supported store types.
Schmidt in view of Adel teach the above limitations; however, Schmidt in view of Adel do not explicitly teach display thumbnail images corresponding to at least a part of the plurality of items.
Borom teaches displaying a shopping list that includes thumbnail images corresponding to at least a part of the plurality of items (“FIG. 14 also illustrates a similar scenario for diet cola and a check box 164. If the Check box 164 is selected, the brand logo is inserted next to the item on the shopping list 165, as illustrated in FIG. 15”, ¶ [0124], figs. 14 and 15).
Schmidt, Adel, and Borom are analogous art to the claimed invention because they are concerning with user interface with shopping list (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Schmidt in view of Adel and Borom before them to modify the system for in-store checkout with virtual waiting lines of Schmidt in view of Adel to incorporate the function of displaying thumbnail of items in a shopping list as taught by Borom.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Borom (¶ [0124], figs. 14 and 15), because the function of displaying thumbnail of items in a shopping list does not depend on the system for in-store checkout with virtual waiting lines.  That is the function of displaying thumbnail of items in a shopping list performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increases the shopper’s brand awareness as suggested by Borom (¶ [0057]).

Referring to claim 3, Schmidt further teaches the information processing device according to claim 1, 
wherein the information processing device is a mobile terminal, and the instructions are configured to register the plurality of items (“The application may run on a mobile device”, ¶ [0024].  “the integrated application can interface with an online store 135 through an online store interface 140. In some embodiments, the user can select items in the online store and save a list of the items in the virtual shopping cart 145…when a mobile device 110 enters the physical store 105, the integrated application identifies items in the virtual shopping cart 145 that are also present in the physical store 105”, ¶ [0031].  “The system of an example embodiment activates a set of physical store related functions (sometimes referred to as ‘in-store functions’) when the mobile device enters the proximity of a physical store with devices configured to interface with the system”, ¶ [0033].  “The in-store functions may include displaying a shopping list of items”, ¶ [0034]), and
display…the plurality of items registered in the registration unit and the floor map in association with each other (“The item location indicators 506 identify the locations of the specific items on the shopping list”, ¶ [0051], fig. 5.  Examiner notes, the shopping list contains a plurality of items numbered 1 to 7, and there is a corresponding number, i.e., 1 to 7, displayed in each of the item location indicators 506 as shown in figure 5.)
Schmidt teaches the above limitations; however, Schmidt does not explicitly teach the clothing items.
Adel teaches clothing items (“the product may be goods offered for sale by a retail store, a mall kiosk, a grocery store, or the like…or goods unrelated to user device 210, such as clothing”, ¶ [0039]).
Schmidt in view of Adel teach the above limitations; however, Schmidt in view of Adel do not explicitly teach displaying the shopping list that includes thumbnail images for the plurality of items registered.
Borom teaches displaying the shopping list that includes thumbnail images for the plurality of items registered (“FIG. 14 also illustrates a similar scenario for diet cola and a check box 164. If the Check box 164 is selected, the brand logo is inserted next to the item on the shopping list 165, as illustrated in FIG. 15”, ¶ [0124], figs. 14 and 15).

Referring to claim 4, Schmidt further teaches the information processing device according to claim 3, 
wherein the information processing device is the mobile terminal, and is configured to register information regarding a store (“the user can select items in the online store and save a list of the items in the virtual shopping cart 145…when a mobile device 110 enters the physical store 105, the integrated application identifies items in the virtual shopping cart 145 that are also present in the physical store 105”, ¶ [0031].  “The system of an example embodiment activates a set of physical store related functions (sometimes referred to as ‘in-store functions’) when the mobile device enters the proximity of a physical store with devices configured to interface with the system”, ¶ [0033].  “The in-store functions may include displaying a shopping list of items”, ¶ [0034]), and 
the instructions are configured to display…a floor map for the store registered in the registration unit (“The item location indicators 506 identify the locations of the specific items on the shopping list”, ¶ [0051], fig. 5.  Examiner notes, the shopping list contains a plurality of items numbered 1 to 7, and there is a corresponding number, i.e., 1 to 7, displayed in each of the item location indicators 506 as shown in figure 5.)
Schmidt in view of Adel teach the limitations above; however, Schmidt in view of Adel do not explicitly teach displaying the shopping list that includes a thumbnail image.
Borom teaches displaying the shopping list that includes a thumbnail image (“FIG. 14 also illustrates a similar scenario for diet cola and a check box 164. If the Check box 164 is selected, the brand logo is inserted next to the item on the shopping list 165, as illustrated in FIG. 15”, ¶ [0124], figs. 14 and 15).

Referring to claim 5, Schmidt further teaches wherein the instructions are configured to display…an icon corresponding to an item (“provide a map to the items on an in-store shopping list. FIG. 5 illustrates…a graphical user interface that displays items from an in-store shopping list on a map…The item location indicators 506 identify the locations of the specific items on the shopping list”, ¶ [0051], fig. 5).
Schmidt teaches the limitations above; however, Schmidt does not explicitly teach clothing items.
Adel teaches clothing items (“the product may be goods offered for sale by a retail store, a mall kiosk, a grocery store, or the like…or goods unrelated to user device 210, such as clothing”, ¶ [0039]).
Schmidt in view of Adel teach the above limitations; however, Schmidt in view of Adel do not explicitly teach display a thumbnail image of at least one of a recommended item, a sale item, and an item in a campaign based on the plurality of items.
Borom teaches a thumbnail image of at least one of a recommended item, a sale item, and an item in a campaign based on the plurality of items (“FIG. 14 also illustrates a similar scenario for diet cola and a check box 164. If the Check box 164 is selected, the brand logo is inserted next to the item on the shopping list 165, as illustrated in FIG. 15”, ¶ [0124], figs. 14 and 15.  “each item on the consumer's list is uniquely identified, the retailer can provide manufacturers with product specific "virtual merchandising" opportunities which may include…(iii) allowing a manufacturer to add suggested products (specific & branded) to a consumer's list”, ¶ [0017]).

Referring to claim 6, Schmidt further teaches the information processing device according to claim 1, wherein the instructions are configured to display a current position on the floor map in an identifiable manner (“The map 502 includes a location indicator 504 that identifies the current location of the customer”, ¶ [0051], fig. 5).

Referring to claim 10, Schmidt further teaches the information processing device according to claim 1, wherein the screen is generated by an external server device and corresponds the icons to the items (“The mobile device 300…sends the list of items in the virtual shopping cart 310 to an external server 319 (e.g., external to the mobile device) at the store or at a different physical location. The external server 319 has access to a database of items present in the physical store's physical inventory. In such embodiments, the external server 319 matches the items in the virtual shopping cart 310 to items in the store. The external server 319 then sends a list of the matching items to the mobile device 300”, ¶ [0044], fig. 3.  “provide a map to the items on an in-store shopping list. FIG. 5 illustrates…a graphical user interface that displays items from an in-store shopping list on a map…The item location indicators 506 identify the locations of the specific items on the shopping list”, ¶ [0051], fig. 5.  “the data in the virtual shopping cart is stored elsewhere, but is accessible through the mobile device over one or more networks (e.g., 802.11 based networks, cellular data networks, other wireless or wired networks, and the like). The system may activate a set of physical store-related functions (sometimes referred to as ‘in-store functions’) when the mobile device enters the proximity of a physical store with devices configured to interface with the system”, ¶ [0021].  “The system may include a detailed map of the store including the locations of specific items in the store”, ¶ [0023]).
Schmidt in view of Adel teach the above limitations; however, Schmidt in view of Adel do not explicitly teach thumbnail images.
Borom teaches thumbnail images (“FIG. 14 also illustrates a similar scenario for diet cola and a check box 164. If the Check box 164 is selected, the brand logo is inserted next to the item on the shopping list 165, as illustrated in FIG. 15”, ¶ [0124], figs. 14 and 15).

Regarding claim 7, the instant claim recites the information processing method performed by the information processing device of claim 1; therefore, the same rationale of rejection is applicable. 

Regarding claim 8, the instant claim recites the non-transitory computer readable storage medium storing a program when executed, to perform the steps of the method performed by the information processing device of claim 1; therefore, the same rationale of rejection is applicable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Adel and Borom as applied to claim 1 above, and further in view of Argue et al., (US 20140214595 A1) (hereinafter Argue).

Referring to claim 2, Schmidt further teaches the information processing device according to claim 1, 
…wherein the instructions are configured to display code information for displaying the…the floor map on a mobile terminal by reading the code information by the mobile terminal (“The mobile device may provide a map to the items on an in-store shopping list”, ¶ [0051], fig. 5). 
Schmidt in view of Adel do not explicitly teach displaying the thumbnail images.  However, Borom teaches displaying the thumbnail images as discussed in claim 1 above.
However, Schmidt in view of Adel and Borom do not explicitly teach the information processing device is a display device installed in a store.
Argue teaches the information processing device is a display device installed in a store (“receiving, with a commerce server 12, one or more shopping list signals from a consumer”, ¶ [0028].  “The one or more shopping list signals can also be communicated from a kiosk located within the retail store, wherein the kiosk houses an electronic computing device. The one or more shopping list signals can also be communicated with an augmented reality device worn by a consumer”, ¶ [0029]).
Schmidt, Adel, Borom, and Argue are analogous art to the claimed invention because they are concerning with user interface with shopping list (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Schmidt in view of Adel, Borom and Argue before them to modify the system for in-store checkout with virtual waiting lines of Schmidt in view of Adel and Borom to incorporate the function of providing an in-store kiosk as taught by Argue.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Argue (¶ [0028]-[0029]), because the function of providing an in-store kiosk does not depend on the system for in-store checkout with virtual waiting lines.  That is the function of providing an in-store kiosk performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increase convenience of the system in case the consumer forgets to create the shopping list prior to arriving at the store.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140207615 (Li) – discloses a technique to provide aid for user to locate items in a store for each item in a shopping list.
US 20140108192 (Goulart) – discloses a technique to provide a series of waypoints corresponding to product locations in a store for each item in a shopping list.
US 20170186077 (Srinivasan) – discloses a method for mapping out products within a physical store.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144